Citation Nr: 0406358	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  00-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for emphysema, including as 
a result of herbicide exposure.

Entitlement to service connection for eccrine/apocrine gland 
tumor; non oat-cell adenocarcinoma in fibroconnective tissue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for emphysema as a result of 
herbicide exposure.

This case was previously before the Board in April 2003, when 
the Board denied the claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By decision dated August 27, 2003, the Court 
granted a joint motion for remand, vacating the Board's April 
2003 decision, which denied service connection for emphysema, 
both on a direct basis and as a result of herbicide exposure.

The issue of service connection for eccrine/apocrine gland 
tumor; non oat-cell adenocarcinoma in fibroconnective tissue 
has not been developed for appellate review.  The veteran 
disagreed with the RO's July 2003 denial of the claim and 
requested review by the Decision Review Officer (DRO).  The 
RO noted in a deferred rating decision that a temporary 
folder would be consolidated when the file was returned from 
the Board.  However, in light of the outstanding request for 
DRO review and the need for issuance of a statement of the 
case, this issue must also be remanded.  Manlincon v. West, 
12 Vet. App. 238 (1999).

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged. See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The law also redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
Court, in its August 2003 remand, noted that while the RO 
provided the veteran with the text of the new regulation 
pertaining to VA's duty to assist in developing claims found 
in 38 C.F.R. § 3.159, the veteran was not sufficiently 
informed of what evidence the RO would obtain and what 
evidence he should provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the Court noted that the veteran received his 
letter regarding VA's duty to assist in February 2003.  He 
was informed that he should "respond, in a timely manner, to 
our requests for information."  The Court noted that no 
requests for information were made of the veteran between the 
February 2003 letter and the April 2003 Board decision.  The 
Court specifically stated that VA should inform the veteran 
as to what information or evidence was still necessary to 
substantiate his claim and afford him an opportunity to 
submit such evidence.  See e.g. Quartuccio, supra.

Accordingly, the claim is REMANDED for the following:

1.  The RO should provide the veteran 
appropriate notice under the VCAA with 
regard to the veteran's claim for 
service connection for emphysema, to 
include as a result of herbicide 
exposure.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

3.  With regard to the issue of service 
connection for eccrine/apocrine gland 
tumor; non oat-cell adenocarcinoma in 
fibroconnective tissue, the RO should 
also ensure that the veteran has been 
provided appropriate notice under the 
VCAA.  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate 
his claim and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

The RO should then afford the claim 
review by the DRO and, if the claim 
remains denied, the RO should provide 
the veteran and his representative with 
an appropriate statement of the case 
and give appropriate time for them to 
respond.  If the veteran perfects his 
appeal by timely submitting a 
substantive appeal, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




